Opinión concurrente del
Juez Asociado Señor Hernández Denton.
Al igual que la opinión mayoritaria, concluimos que pro-cede revocarse la decisión del tribunal de instancia que desestimó la demanda instada en el presente caso. Sin embargo, concurrimos por entender que, aunque el emplaza-*768miento realizado fue defectuoso, dicho error quedó debida-mente subsanado mediante la moción presentada por el demandante.
La Regla 4.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, exige que, junto con el emplazamiento, se le entregue al demandado una copia de la demanda. Por su parte, la Re-gla 8.3 del mismo cuerpo, 32 L.P.R.A. Ap. III, dispone que un anejo que se acompañe a una demanda “se considerará para todos los efectos como parte de ésta”. Para emplazar correctamente a una persona es siempre necesario entre-garle una copia de la demanda con todos los anejos que pueda tener. Por tal razón, en el presente caso no se em-plazó correctamente a los demandados puesto que la copia de la demanda que se les entregó al emplazarlos estaba incompleta por faltarle los anejos.
La opinión mayoritaria concluye que el emplazamiento estuvo bien hecho. Para hacerlo establece que se cumple con el requisito de entregar copia de la demanda al empla-zar, exigido esto por la Regla 4 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, si los documentos entregados al deman-dado al emplazarlo le comunican suficiente y efectiva-mente la naturaleza de la acción y los hechos que la sustentan. No estamos de acuerdo con este novel dictamen. No es suficiente que lo entregado al demandado cumpla con “el propósito del emplazamiento de notificarle de la acción en su contra y darle la oportunidad de defenderse”. Opinión mayoritaria, pág. 766. El criterio que hoy adopta la opinión mayoritaria permitiría concluir que un breve resumen de la demanda constituye “copia de la demanda”, la cual podría acompañar al emplazamiento, siempre y cuando el demandado quede razonablemente notificado de la reclamación en su contra. Esta conclusión es contraria al mandato claro y expreso de las Reglas de Procedimiento Civil y constituye una norma peligrosa, de dudosa sabiduría. El requisito impuesto por las reglas es el de en-tregar una copia de la demanda, no un facsímil razonable.
*769Por otro lado, la Regla 4.9 de Procedimiento Civil, 32 L.P.R.A. Ap. III, autoriza al tribunal a
[e]n cualquier momento a su discreción y en los términos que crea justos ... permitir que se enmiende cualquier emplaza-miento o la constancia de su diligenciamiento, a menos que se demuestre claramente que de así hacerlo se perjudicarían sus-tancialmente los derechos esenciales de la parte contra quien se expidió el emplazamiento.
Según surge del texto de esta disposición, los tribunales deben ser liberales en permitir enmiendas al emplaza-miento, limitados únicamente por el requisito de que no se perjudiquen sustancialmente los “derechos esenciales” del demandado.
Aunque en este caso se entregó al demandado una copia incompleta de la demanda, por lo cual el emplazamiento estuvo mal hecho, concluimos que no procedía la desesti-mación de la demanda. Al amparo de la Regla 4.9, supra, cuando un emplazamiento es defectuoso por estar incom-pleta la copia de la demanda, el error se puede corregir mediante una “enmienda al emplazamiento” consistente en una moción que incluya lo omitido de la copia entregada al demandado, a menos que al así proceder se perjudiquen sustancialmente los derechos esenciales del demandado. El tribunal de instancia debió considerar la moción informa-tiva presentada por el demandante como una enmienda al emplazamiento, quedando subsanado el defecto de haber entregado una copia incompleta de la demanda. Como surge claramente de la opinión mayoritaria, los derechos esenciales del aquí demandado no se hubieran perjudicado de haberse permitido la enmienda ni se afectarán por re-conocerla ahora.